              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 2:14-cr-00007-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                            ORDER
                                )
KEITH ALAN FRANKLIN,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Petition [Doc. 70].

     For the reasons stated in the Government’s Motion, and for cause

shown, IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

70] is GRANTED, and the Petition for Revocation of Supervised Release

[Doc. 60] is DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Defendant, counsel for the Government, the United

States Probation Office, and the United States Marshals Service.

     IT IS SO ORDERED.
                                 Signed: December 11, 2018
